Citation Nr: 1031707	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical 
treatment provided from July 17, 2004 to August 19, 2004.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The record does not reflect the appellant's military service; 
however, for purposes of this appeal, the Board will assume that 
the appellant has had prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2005 determinations of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Oklahoma City, Oklahoma. 
The Board notes that the Veteran was scheduled for a Board 
hearing in June 2010, to which he failed to report.  Accordingly, 
the Board considers the Veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on the 
evidence of record.  See 38 C.F.R. § 20.704 (9d), (e) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was treated at a private emergency room on July 
17, 2004 and at a private hospital from July 17, 2004 to August 
19, 2004.

2.  The evidence of record does not establish that the Veteran's 
condition at the time of his treatment was emergent in nature.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred from July 17, 
2004 to August 19, 2004, are not met.  38 U.S.C.A. §§ 1725, 1728, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, and 3.159 (2009).



Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In correspondence to the Veteran, dated in February 2007, VA 
notified the Veteran that it had received all the pertinent 
information necessary to make a determination on the Veteran's 
claim.  The notice did not inform the Veteran of the specific 
elements necessary for payment under U.S.C.A. § 1725 or § 1728; 
however, the Board finds no prejudice to the Veteran in this 
regard, as the evidence reflects that the Veteran had actual 
knowledge of such elements.  First, the requirements were sent to 
the Veteran in correspondence dated in March 2005, which required 
the Veteran to certify that he met the requirements for 
reimbursement under 38 U.S.C.A. § 1725.  Second, the Veteran was 
informed of the required elements in the December 2005 
determination letters.  Third, the Veteran' s daughter, in 
statements made on behalf of the Veteran, contends that VA 
facilities were not available and that the Veteran was 
financially liable as he only had Medicare, Part A., thus, 
indicating awareness of the requirement elements for 
reimbursement.  In addition, such notice was provided to the 
Veteran in an April 2007 Statement of the Case (SOC).  See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 
2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been served.").  
In order for the court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Duty to assist

With regard to the duty to assist, the claims file contains 
private hospitalization records from July and August 2004, 
statements from the Veteran's daughter, and financial and 
insurance records. The Board has carefully reviewed the 
statements and records and concludes that there is no outstanding 
evidence with respect to the Veteran's claim which VA has a duty 
to obtain.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  

Legal criteria 

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).

38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse Veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a Veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a Veteran who has 
a total disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical. 38 
C.F.R. § 17.120.  All three of these statutory requirements must 
be met before payment may be authorized.  Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).
With respect to whether or not an emergency existed, 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 do not provide a definition of when 
an emergency exists.  An emergency has been noted to be "a 
sudden, generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994) (citing Webster's New World Dictionary, Third 
College Edition 444 (1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and Benefits 
Act

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those Veterans who are 
active Department health-care participants who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-17.1008 (2008).

To be eligible for reimbursement under this authority the Veteran 
has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the Veteran becomes 
stabilized);

(e)	At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the Veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the Veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

Analysis

The Veteran is seeking reimbursement for treatment he received 
from July 17, 2004 to August 19, 2004.  

The evidence of record does not reflect for what, if any, 
disabilities, the Veteran was service connected as of July 17, 
2004.  The Board finds however, that such information is not 
necessary to adjudicate the claim, as both 38 U.S.C.A. § 1728 and 
38 U.S.C.A. § 1725 require that reimbursement is authorized for 
emergency medical treatment.  As the Board, in the decision 
below, finds that the Veteran's care was not emergent in nature, 
a further analysis of the other elements for reimbursement is not 
necessary.

The clinical evidence of record reflects that the Veteran 
presented to the P. emergency department with a 24 hour history 
of acute altered mental status.  At that time, the Veteran's 
spouse also reported a one week history of worsening right leg 
swelling with difficulty walking.  The Veteran's daughter also 
reported that the Veteran had had a worsening of his right leg 
condition and that he was unable to walk in the last week. 

Reimbursement is warranted when all of the above stated 
conditions have been met, to include that such care or services 
of emergency treatment were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  The Board finds that this element has not been met.  

With respect to whether or not an emergency existed, an emergency 
has been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  Hennessey 
v. Brown, 7 Vet. App. 143, 147 (1994) (citing Webster's New World 
Dictionary, Third College Edition 444 (1988)).  The evidence of 
record does not support that the Veteran's care was rendered in a 
medical emergency.  Upon examination at the hospital, the Veteran 
was diagnosed with a urinary tract infection and cellulitis, 
there is no evidence of record that such conditions constituted 
emergencies.  Moreover, there is no evidence that the Veteran's 
altered mental state, which had been present for a reported 24 
hours, was a "sudden" occurrence demanding immediate action.  
To the contrary, the Veteran's delay of 24 hours in seeking 
medical treatment indicates that neither he, nor his family, 
thought that his condition required immediate action upon onset.  

The evidence of record does not indicate that a delay in 
treatment would have been hazardous to the Veteran's life or 
health, or that a prudent layperson would have reasonably 
expected that a delay in seeking medical attention would have 
been hazardous to life or health.  There is no evidence of record 
that a reasonable person would expect that the absence of medical 
attention would have put the Veteran's health in serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part.  Upon admission to the emergency room, the 
Veteran's spouse denied the Veteran had fevers, chills, nausea, 
vomiting, cough, or hematochezia.  His blood pressure was 112/58, 
his pulse was 78, his respiration 16, and his temperature was 
98.5.  Upon examination, the Veteran was oriented only to 
himself.   He was able to answer some simple questions and able 
to follow commands.  He was reported to be in "no acute 
distress."  He demonstrated an increased right sided weakness 
from his baseline by history.  A CT scan revealed no acute 
processes and periventricular small vessel ischemic changes.  He 
was also noted to have an elevated cretinine at 2.4.  

The Veteran was admitted to the "7th floor" of the hospital on 
July 17, 2004 and discharged on August 2, 2004, when he was he 
was admitted to the "Senior choice" department of the hospital 
upon advice of his 7th floor physician.  At that time, his mood 
was depressed, he was alert and oriented to his name only, he had 
poor insight and judgment and severe cognitive deficits.  The 
diagnosis was dementia with behavioral problems.   

The Veteran's daughter contends that her father was transported 
by ambulance to the private hospital after paramedics called the 
VA hospital and were informed that the hospital was full and that 
he had to be transported to another hospital, where he received 
treatment from July 17 to August 19, 2004.  

Whether a VA facility was available is not significant as the 
Board finds that the evidence of record establishes that the 
Veteran's care was not emergent.  As noted above, the medical 
evidence indicates that the Veteran was in "no acute distress" 
at the time of his admission.  The Veteran's treatment in the 
emergency room on July 17, 2004, after 24 hours of altered mental 
state and one week of inability to walk, is not demonstrative of 
being emergent.  Additionally, there is no evidence that the 
Veteran could not have been safely transferred to a VA or other 
Federal facility at some time during the next 4 weeks.  The 
record reflects that the Veteran was moved to the "Senior 
choice" department on the recommendation of his physician.  
There is no evidence that any attempt was made to transfer the 
Veteran to a VA facility at any time during his hospital stay.  
There is no evidence of record which establishes that the Veteran 
had a continued emergency preventing any such transfer, let alone 
an initial emergency.  Merely because the Veteran was transported 
by ambulance, does not mean that the Veteran's condition was an 
emergency.  The clinical evidence establishes that it was not an 
emergency.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
The competent medical evidence of record does not indicate that 
the Veteran's situations were medical emergencies; therefore, 
entitlement to reimbursement for the cost of unauthorized private 
medical expenses incurred from July 17, 2004 to August 19, 2004 
under 38 U.S.C.A. § 1725, 1728, and 38 C.F.R. § 17.1000-1008, and 
17.120 is not warranted.




ORDER

Entitlement to payment or reimbursement for the cost of medical 
treatment provided from July 17, 2004 to August 19, 2004 is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


